DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 01/05/2021. Claims 1, 8, 9, 10, 11, 13, 17, and 20 have been amended. Claim 21 is new. Claim 12 has been cancelled. Claims 1-11 and 13-21 are currently pending. 

Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,512,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 line 14 recites “fist”. Presumably this was intended to be “first.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to delete “curved, corner section” and insert “curved section,” however, the claims still reference “the curved, corner section” (claim 1 line 15) and “the corner section” (claim 6), which now lack antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 9,457,287 B1) in view of Wei (US Patent No. 9,209,560 B2).
In Reference to Claims 1-5 and 7
 	Lin teaches (Claim 1) A device, comprising: a substrate (item 20, fig’s 1-5); at least one post electrically coupled to the substrate and extending from the substrate in a first direction substantially perpendicular to a major surface of the substrate (items 511/32, fig’s 1-5, coupled to and extending from the substrate via items 30/31), the at least one post configured to couple to another device in a vertical stacked configuration (column 2 lines 3-10); a contact electrically coupled to a second, opposite surface of the substrate (contact portions of item 23, fig’s 4 and 5) [], [].

(Claim 3) wherein the contact is electrically coupled to the at least one post (fig’s 3 and 4, via items 33/31/311); 
(Claim 7) further comprising a non-conductive frame coupled to the substrate (item 50, fig’s 1-5), wherein the at least one post extends through at least a portion of the frame in the first direction, wherein the contact projects outwardly from the frame (fig’s 1-3).
	Lin fails to teach the feature of the curved corner connectors and magnet of claims 1, 4, and 5. 
Wei teaches (Claim 1) including a curved section positioned at a corner of the device extending in at least two directions substantially perpendicular to a longitudinal axis of the at least one post (section 2, including item 1, fig. 1, two connection directions of section 2 with two exposed portions of item 1 around and including a corner); and a magnet positioned adjacent the curved section of the contact and configured to magnetically attract at least one other device in a horizontal configuration (item 1, fig. 2), the curved section of the contact including a flexible, conductive material configured to be displaced toward the [inside] in response to a force applied to an outer edge of the curved section (item 1 and item 6, fig. 2, and column 4 lines 19-27, item 1 is both a magnet and connector and is displaceable); the curved, corner section of the contact configured to maintain electrical contact with a contact of the at least one other device while the device is rotated with respect to the at least one other device up to 180 degrees (fig. 2 and column 3 line 56 – column 4 line 3, devices can be connected in 180 degree different orientations, i.e. one side of a first device connection of an item 2 connected with another device 
(Claim 4) wherein the at least one magnet is at least partially retained by the [cavity/column] (column 4 lines 19-27);
(Claim 5) wherein the [cavity/column] is configured to retain the magnet such that magnet is positioned to attract another magnet of the at least one other device (column 3 line 56 – column 4 line 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided electrical connection block of Lin with the feature of magnetic corner contacts as taught by the electrical connection block of Wei for the purpose of providing a wider range of secure connection points and angles as taught by Wei (abstract and column 3 line 56 – column 4 line 3), making the device more versatile, more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that making components of a device integral or separable are obvious matters of engineering design choice where the device functions the same way. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since the device would operate the same way (to electrically and magnetically connect blocks in a horizontal configuration in a wide angular range) regardless of whether or not the contact and magnet are separate elements or one integral element, merely claiming these elements separately instead of using the single component for both functions, as is taught in the prior art, would not produce any new or unexpected results, would not modify the operation of the device, and is, therefore, not a patentable distinction. 

In Reference to Claims 8-11, 13-16, and 21
 	Lin teaches (Claim 8) A device, comprising: a substrate (item 20, fig’s 1-5); a frame coupled to the substrate (item 50, fig’s 1-5); a first post electrically coupled to the substrate and extending from the substrate and through at least a portion of the frame in a first direction substantially perpendicular to a major surface of the substrate (first items 511/32, fig’s 1-5, coupled to and extending from the substrate via items 30/31), the first post configured to couple to a second device in a vertical stacked configuration (column 2 lines 3-10); a first conductive contact [] electrically coupled to each of the first post and a second, opposite surface of the substrate (a first contact portion of item 23, fig’s 4 and 5), [];
	(Claim 9) further comprising a non-conductive cap coupled to a portion of the frame and at least partially enclose the first [contacts] (item 10, fig. 3), the non-conductive cap including at a recess having a portion of the first conductive contact exposed therethrough for coupling to a post of another device coupled in a vertical configuration (fig. 5 and column 2 lines 3-10);
	(Claim 10) wherein the non-conductive cap is configured to at least partially expose a portion of the conductive contact for contacting a post of a fourth device in another vertical stacked configuration (fig’s 1 and 5 and column 2 lines 3-10);
	(Claim 11) wherein at least a portion of the non-conductive cap is configured to be positioned between at least a portion of the first [contacts] and at least a portion of the curved section of the first [connections] (fig’s 2, 3, and 5);
(Claim 15) further comprising at least one electrical component coupled to the substrate and comprising a battery, a light-emitting diode (LED), or a motor (item 40, fig’s 1-4, LED);

(Claim 21) further comprising: a second post electrically coupled to the substrate and extending from the substrate and through at least a portion of the frame in a first direction substantially perpendicular to the major surface of the substrate (a second set of items 511/32, fig’s 1-5, coupled to and extending from the substrate via items 30/31), the second post configured to couple to the second device in the vertical stacked configuration (column 2 lines 3-10); a second conductive contact [] and electrically coupled to each of the second post and the second, opposite surface of the substrate (second contact portion of item 23, fig’s 4 and 5).
Lin fails to teach the curved corner connector and magnet of claims 8, 13, and 14. 
Wei teaches (Claim 8) a first conductive contact positioned at a first corner of the device and the first conductive contact including a curved section projecting outwardly from the first corner of the device and extending in at least two directions substantially perpendicular to a longitudinal axis of the first post (a first section 2, including item 1, fig. 1, two connection directions of section 2 with two exposed portions of item 1 around and including a corner); and a first magnet at least partially retained by the first [curved section] and positioned adjacent the curved section of the fist conductive contact and configured to magnetically attract a first contact of a third device over varying relative angles between the device and the third device coupled in a horizontal configuration (item 1, fig. 2, and column 3 line 56 – column 4 line 3); the curved section of the first conductive contact configured to maintain electrical contact with the first contact of the third device over the varying relative angles between the device and 
	(Claim 13) wherein the first [curved section] is configured to enable each of an N-pole and an S-pole of the magnet to be simultaneously positioned proximate the curved section of the first conductive contact (column 3 lines 39-42);
(Claim 14) wherein the at least two directions includes a first direction along a first surface of the frame and a second direction extending along a second surface of the frame, substantially perpendicular to the first surface (two perpendicular sides of section 2, fig. 1);
(Claim 21) a second conductive portion positioned at a second corner of the device the second conductive contact including a curved section projecting outwardly from the second corner of the device and extending in at least two directions substantially perpendicular to a longitudinal axis of the second post (a second section 2, including second item 1, fig. 1, two connection directions of section 2 with two exposed portions of item 1 around and including a corner); and a second magnet at least partially retained by the second [curved section] and positioned adjacent the curved section of the second conductive contact and configured to magnetically attract a second contact of a third device over varying relative angles between the device and the third device coupled in a horizontal configuration (second item 1, fig. 2, and column 3 line 56 – column 4 line 3); the curved section of the second conductive contact configured to maintain electrical contact with the second contact of the third device over the varying relative angles between the device and third device while being coupled together in the horizontal configuration (fig. 2 and column 3 line 56 – column 4 line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided electrical connection block of Lin with the 
	Further, the examiner notes that it has been held that making components of a device integral or separable are obvious matters of engineering design choice where the device functions the same way. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since the device would operate the same way (to electrically and magnetically connect blocks in a horizontal configuration in a wide angular range) regardless of whether or not the contact and magnet are separate elements or one integral element, merely claiming these elements separately instead of using the single component for both functions, as is taught in the prior art, would not produce any new or unexpected results, would not modify the operation of the device, and is, therefore, not a patentable distinction. 

In Reference to Claims 17-20
 	Lin teaches (Claim 17) A device, comprising: a substrate (item 20, fig’s 1-5); at least one post electrically coupled to the substrate and extending from the substrate in a first direction substantially perpendicular to a major surface of the substrate (items 511/32, fig’s 1-5, coupled to and extending from the substrate via items 30/31), the at least one post configured to couple to another device in a vertical stacked configuration (column 2 lines 3-10); a contact electrically coupled to a second, opposite surface of the substrate (contact portions of item 23, fig’s 4 and 5) [].

(Claim 19) wherein the contact is electrically coupled to the at least one post (fig’s 3 and 4, via items 33/31/311).
	Lin fails to teach the feature of the curved corner connectors and magnet of claims 17 and 20. 
Wei teaches (Claim 17) a curved, corner section extending in at least two directions substantially perpendicular to a longitudinal axis of the at least one post (section 2, including item 1, fig. 1, two connection directions of section 2 with two exposed portions of item 1 around and including a corner); and a magnet positioned adjacent the curved, corner section of the contact and configured to magnetically attract at least one other device in a horizontal configuration (item 1, fig’s 1 and 2), the curved, corner section of the contact including a flexible, conductive material configured to be displaced toward the [inside] in response to a force applied to an outer edge of the curved, corner section (item 1 and item 6, fig. 2 and column 4 lines 19-27, item 1 is both a magnet and connector and is displaceable).
(Claim 20) wherein the curved, comer section of the contact configured to maintain electrical contact with a contact of the at least one other device while the device is rotated with respect to the at least one other device up to 180 degrees (fig. 2 and column 3 line 56 – column 4 line 3, devices can be connected in 180 degree different orientations, i.e. one side of a first device connection of an item 2 connected with another device end connection of an item 2, and then the other side of the first device connection of an item 2 connected with the other device end connection is 180 degree difference).

	Further, the examiner notes that it has been held that making components of a device integral or separable are obvious matters of engineering design choice where the device functions the same way. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since the device would operate the same way (to electrically and magnetically connect blocks in a horizontal configuration in a wide angular range) regardless of whether or not the contact and magnet are separate elements or one integral element, merely claiming these elements separately instead of using the single component for both functions, as is taught in the prior art, would not produce any new or unexpected results, would not modify the operation of the device, and is, therefore, not a patentable distinction. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (presuming all of the 112 rejections are also corrected / overcome).

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/05/2021, with respect to the double patenting rejection and the previous 112 rejections have been fully considered and are persuasive.  The double patenting rejection and previous 112 rejections have been withdrawn. However, note new 112 rejections necessitated by the current amendment. 
Applicant's remaining arguments filed 01/05/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Wei does not teach connection via the corners and a curved, corner section are not persuasive. The examiner notes that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Wei teaches a section 2, including item 1, fig. 1, with a portion of each item 2 being a corner section having two connection directions with two exposed portions of item 1 around and including the corner. This meets applicant’s claimed limitations. Further, fig. 2 and column 3 line 56 – column 4 line 3, explain that the devices can be connected in 180 degree different orientations, i.e. one side of a first device connection of an item 2 connected with another device end connection of an item 2, and then the other side of the first device connection of an item 2 
Applicant’s argument that Wei does not teach a flexible conductive material being displaced toward the magnet is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, a combination of references as well as case law were used to reject this claim limitation. Although Wei alone does not teach a flexible conductive material being displaced toward a magnet, Wei teaches a magnet as well as a conductive material being displaced (item 1 is both a magnet and a conductive material). Further, Lin also teaches a flexible conductive material being displaceable (item 32). The only distinction between the claim limitations and the currently cited art is the fact that the contact and the magnet are separate elements. Case law has been used to address this feature. See above for further details. Simply using a separate magnet and contact as opposed to a magnet that is a contact would not create any operational distinction within the device and is, therefore, not a patentable advance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711